2015 WI 113

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2015AP1422-D
COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against
                       Zachary T. Krogman, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Zachary T. Krogman,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST KROGMAN

OPINION FILED:         December 23, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:          ABRAHAMSON, A.W. BRADLEY, J.J., dissent.
                       (Opinion Filed)
  NOT PARTICIPATING:

ATTORNEYS:
                                                                                   2015 WI 113
                                                                         NOTICE
                                                          This opinion is subject to further
                                                          editing and modification.   The final
                                                          version will appear in the bound
                                                          volume of the official reports.
No.     2015AP1422-D


STATE OF WISCONSIN                                    :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Zachary T. Krogman, Attorney at Law:

Office of Lawyer Regulation,                                                      FILED
             Complainant,
                                                                         DEC 23, 2015
       v.
                                                                            Diane M. Fremgen
                                                                         Clerk of Supreme Court
Zachary T. Krogman,

             Respondent.




       ATTORNEY      disciplinary         proceeding.             Attorney's           license

suspended.



       ¶1    PER    CURIAM.      We     review    a       stipulation             pursuant    to

Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation    (OLR)     and    Attorney       Zachary        T.    Krogman.            In    the

stipulation,       Attorney    Krogman     agrees         with    the     OLR's       position

that   his   misconduct       warrants     the    imposition            of    a    four-month

suspension     of    his      license    to      practice         law        in    Wisconsin.

Attorney     Krogman    also     agrees    with       the        OLR's       position       that
                                                                         No.   2015AP1422-D




certain conditions should be imposed upon the reinstatement of

his license to practice law in Wisconsin.

       ¶2     After fully reviewing the stipulation and the facts of

this matter, we accept the stipulation and impose the four-month

suspension jointly requested by the parties.                         We also find it

appropriate      to     impose    the    recommended           conditions       upon     the

reinstatement     of     Attorney      Krogman's       license      to    practice      law.

Finally, in light of the parties' stipulation and the fact that

no referee needed to be appointed, we do not impose any costs

upon Attorney Krogman.

       ¶3     Attorney    Krogman       was       admitted     to   practice      law    in

Wisconsin in 2011 and practices in Stevens Point.                              He has no

prior disciplinary history.

       ¶4     On July 16, 2015, the OLR filed a complaint alleging

22 counts of professional misconduct.                     On September 18, 2015,

Attorney Krogman entered into a stipulation whereby he agrees

that the factual allegations in the OLR's complaint are accurate

and that he committed the professional misconduct charged in the

complaint.      The stipulation states that Attorney Krogman fully

understands     the     nature    of    the       misconduct    allegations       against

him,    his     right     to     contest          those   allegations,          and     the

ramifications that would follow from this court's imposition of

the    stipulated      level     of    discipline.           The    stipulation        also

indicates      that     Attorney       Krogman       understands         his   right     to

counsel.      Attorney Krogman verifies that he is entering into the

                                              2
                                                                   No.     2015AP1422-D




stipulation knowingly and voluntarily and that his entry into

the   stipulation     represents      his     decision    not   to   contest       this

matter.

      Matter of T.M. (Counts 1-5)

      ¶5    In July 2013, T.M. hired Attorney Krogman to represent

him in a divorce action.           Attorney Krogman filed a summons and

petition in the case.         The court scheduled a temporary hearing

for   November   4,   2013,    and    a     stipulated    divorce        hearing    for

February 10, 2014.      T.M.'s wife did not appear for the temporary

hearing, so the hearing could not proceed.                 On November 6, 2013,

Attorney    James    Kurth   notified       Attorney     Krogman     that    Attorney

Kurth   represented     T.M.'s       wife.      Between     December        2013    and

February     2014,    T.M.    left     multiple     telephone        messages      for

Attorney    Krogman    and    sent    him     multiple     emails        asking    that

Attorney Krogman communicate with him about the status of the

case.      Attorney Krogman failed to respond.                  Attorney Krogman

also failed to respond to Attorney Kurth's requests for a copy

of T.M.'s financial disclosure statement.

      ¶6    On February 7, 2014, Attorney Krogman admitted himself

to a medical treatment facility for in-patient treatment.                            On

February 10, 2014, the day of the scheduled divorce hearing,

Attorney Krogman's mother-in-law and legal assistant told T.M.

by phone that Attorney Krogman would be unable to appear at the

hearing because he was having medical problems and would be out

of the office for four to six weeks.                      T.M. hired successor

                                          3
                                                               No.   2015AP1422-D




counsel    to    represent    him   in       the   divorce    action.       While

representing T.M., Attorney Krogman disbursed advanced fees from

his   trust     account   without   providing       T.M.   with   the   required

written notice at least five days prior to removing the funds.

Attorney Krogman failed to file a timely response to the OLR's

requests   for    information   regarding          the   grievance   T.M.   filed

against Attorney Krogman.

      ¶7      The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Krogman's representation of

T.M.:

           [Count 1]      By failing to advance [T.M.'s]
      interests in obtaining a timely divorce, including by:
      (i) failing to timely effect service on the opposing
      party; (ii) failing to provide a financial disclosure
      statement to opposing counsel; and/or, (iii) failing
      to timely take the steps necessary to engage in
      settlement discussions with opposing counsel, Krogman
      violated SCR 20:1.3.1

           [Count 2]   By failing to adequately communicate
      with [T.M.] regarding the status of his case, Krogman
      violated SCR 20:1.4(a)(3).2

           [Count 3]     By failing to timely respond to
      [T.M.'s] attempts to obtain information regarding his
      case, Krogman violated SCR 20:1.4(a)(4).3
      1
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
      2
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client reasonably informed about the status of the matter."
      3
       SCR 20:1.4(a)(4) provides that a lawyer shall "promptly
comply with reasonable requests by the client for information."


                                         4
                                            No.   2015AP1422-D




     [Count 4] By disbursing advanced fees from trust
without first providing [T.M.] with timely written
notice of his intent to do so, Krogman violated
SCR 20:1.15(g)(1).4

     [Count 5]       By failing to timely provide the
information and records requested by OLR's March 13,
2014 and April 24, 2014, letters, Krogman violated
SCR 22.03(2)5    and   SCR  22.03(6),6 enforceable via
               7
SCR 20:8.4(h).


4
    SCR 20:1.15(g)(1) provides:

     At least 5 business days before the date on which
a disbursement is made from a trust account for the
purpose of paying fees, with the exception of
contingent fees or fees paid pursuant to court order,
the lawyer shall transmit to the client in writing all
of the following:

     a. an itemized bill or other accounting showing
the services rendered;

     b. notice of the amount owed and the anticipated
date of the withdrawal; and

      c. a statement of the balance of the client's
funds   in  the   lawyer trust  account  after  the
withdrawal.
5
    SCR 22.03(2) provides:

     Upon commencing an investigation, the director
shall notify the respondent of the matter being
investigated unless in the opinion of the director the
investigation of the matter requires otherwise. The
respondent shall fully and fairly disclose all facts
and circumstances pertaining to the alleged misconduct
within 20 days after being served by ordinary mail a
request for a written response. The director may allow
additional time to respond. Following receipt of the
response,    the   director   may    conduct   further
investigation and may compel the respondent to answer
                                                (continued)
                           5
                                                         No.     2015AP1422-D




    Matter of B.Y. and B.Y. (Counts 6-9)

    ¶8     In January 2013, B.Y. and her husband, B.Y., hired

Attorney   Krogman   to   represent   them   in   facilitating    Mr.    Y.'s

adoption of Mrs. Y.'s minor daughter.             The Y.s and Attorney

Krogman entered into a written advanced fee agreement.                   The

child's father signed the advanced fee agreement as guarantor

and paid Attorney Krogman an initial advanced fee of $500.                The

parties agreed that Attorney Krogman would directly bill the

child's father related to Attorney Krogman's representation of

the Y.s.    Attorney Krogman filed a petition for termination of

parental rights and a petition for adoptive placement in Wood

County Circuit Court.

    ¶9     The Y.s moved to Sauk County before a required home

study could be arranged.       In April 2013, Attorney Krogman sent

the Y.s a petition for adoption, petition for termination of


    questions,   furnish   documents,   and   present              any
    information deemed relevant to the investigation.
    6
       SCR 22.03(6) provides that "[i]n the course of the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    7
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                      6
                                                                No.     2015AP1422-D




parental rights, and related documents, to be filed in Sauk

County, for their review and signature.                     On April 30, 2013,

Attorney Krogman sent the child's father a letter, with a copy

sent to the Y.s, saying that since Attorney Krogman had not

received monthly payments on the outstanding balance, he would

need    to   terminate    representation       in     the   matter.       Attorney

Krogman received $125 from the child's father on August 25,

2013.           In    September     2013,     Attorney        Krogman      resumed

representation of the Y.s.           Attorney Krogman failed to file the

petition for adoption and petition for termination of parental

rights with the Sauk County Circuit Court and took no further

action    in    the   case.       The   Y.s   hired    successor      counsel    to

represent them.

       ¶10     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Krogman's representation of

the Y.s:

            [Count 6] By failing after December 10, 2013 to
       advance the [Y.s'] interests in securing [Mr. Y's]
       adoption   of the  minor   child,  Krogman  violated
       SCR 20:1.3.

            [Count 7]   By failing to respond to the [Y.s']
       requests for information after December 10, 2013,
       Krogman violated SCR 20:1.4(a)(4).

            [Count 8] By disbursing advanced fees from trust
       without first timely providing the [Y.s] and/or [the
       child's father] with written notice of his intent to
       do so, Krogman violated SCR 20:1.15(g)(1).

            [Count 9]    By failing to timely provide the
       information and records requested by OLR's March 13,
                                 7
                                                                          No.    2015AP1422-D




       2014, and April 24, 2014, letters, Krogman violated
       SCR 22.03(2) and SCR 22.03(6), enforceable via
       SCR 20:8.4(h).
       Matter of J.L. (Count 10)

       ¶11    In    April     2014,     J.L.          hired     Attorney        Krogman      to

represent her in her pending divorce action.                            J.L. and Attorney

Krogman entered into a written advanced fee agreement.                                     J.L.

paid    Attorney       Krogman    an    initial          advanced        fee    of   $1,000.

Attorney      Krogman     drafted      and       circulated         a    stipulation        and

temporary order to be filed with the court, and he sent J.L.'s

husband      discovery      requests    and       a    blank     financial       disclosure

statement.         On June 2, 2014, the Board of Bar Examiners (BBE)

suspended      Attorney       Krogman's          license       to       practice     law     in

Wisconsin due to his failure to comply with continuing legal

education (CLE) reporting requirements.                        Attorney Krogman failed

to notify J.L. of his suspension, and he failed to notify the

court of the suspension until December 22, 2014.

       ¶12    The OLR's complaint set forth the following count of

misconduct with respect to Attorney Krogman's representation of

J.L.:        "[Count    10]      By    disbursing        advance         fees    from   trust

without first timely providing [J.L.] with written notice of his

intent to do so, Krogman violated SCR 20:1.15(g)(1)."

       Matter of G.B. (Counts 11-13)

       ¶13    In    April     2014,     G.B.          hired     Attorney        Krogman      to

represent him in appealing an order modifying child support.

Attorney      Krogman    provided      G.B.       with     a    written        advanced     fee

                                             8
                                                       No.    2015AP1422-D




agreement, which G.B. did not sign.       G.B. paid Attorney Krogman

an advanced $500 fee by credit card.        Attorney Krogman filed a

motion for and notice of new (de novo) hearing with the court on

G.B.'s behalf and contacted the court to schedule a hearing on

the motion.   On May 1, 2014, Attorney Krogman sent G.B. a letter

requesting an additional $312.50 in advanced fees, which G.B.

paid by credit card on May 8, 2014.         Attorney Krogman took no

further   action   on   G.B.'s   case.   Attorney   Krogman   failed   to

notify G.B. that his license to practice law in Wisconsin was

suspended on June 2, 2014, nor did he notify the court of his

suspension until November 24, 2014.       Attorney Krogman failed to

respond to numerous phone calls from G.B. inquiring about the

status of the case.        Attorney Krogman failed to appear at a

scheduling conference and did not advise G.B. that he could not

appear or that G.B. should be prepared to represent himself or

seek alternate legal representation.       Attorney Krogman likewise

did not notify opposing counsel or the court that he did not

intend to appear at the scheduling conference.

    ¶14    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Krogman's representation of

G.B.:

         [Count 11] By failing to advise [G.B.] that he
    could not appear for the July 17, 2014, Scheduling
    Conference and that [G.B.] should be prepared to




                                    9
                                                                     No.     2015AP1422-D




       represent   himself    or   seek    alternative    legal
                                                        8
       representation, Krogman violated SCR 20:1.16(d).

            [Count 12]     By disbursing advanced fees from
       trust without first timely providing [G.B.] with
       written notice of his intent to do so, Krogman
       violated SCR 20:1.15(g)(1).

            [Count 13]    By failing to timely provide the
       information and records requested by OLR's August 15,
       2014 and September 17, 2014 [letters], Krogman
       violated SCR 22.03(2) and SCR 22.03(6), enforceable
       via SCR 20:8.4(h).
       Matter of J.N. (Count 14)

       ¶15        On    November    14,   2013,     Attorney     Krogman   represented

J.N.       at    a     final   divorce    hearing    in   Marathon    County    Circuit

Court.          Following the hearing, Attorney Krogman was responsible

for submitting the divorce paperwork.                     He neglected to file most

of the documents.

       ¶16        The    OLR's   complaint    alleged      the   following     count   of

misconduct with respect to Attorney Krogman's representation of

J.N.:           "[Count 14]        By failing between November 14, 2013 and


       8
           SCR 20:1.16(d) provides:

            Upon termination of representation, a lawyer
       shall take steps to the extent reasonably practicable
       to protect a client's interests, such as giving
       reasonable notice to the client, allowing time for
       employment of other counsel, surrendering papers and
       property to which the client is entitled and refunding
       any advance payment of fee or expense that has not
       been earned or incurred. The lawyer may retain papers
       relating to the client to the extent permitted by
       other law.


                                             10
                                                             No.     2015AP1422-D




June    2,   2014,   to   file   the    Findings   of   Fact,      and   related

documents      [in    J.N.'s     divorce       case],     Krogman        violated

SCR 20:1.3."

       Misconduct Related to License Suspension (Counts 15-18)

       ¶17   Prior   to   June   2,    2014,   Attorney    Krogman       received

written notice from the BBE that his license would be suspended

on June 2, 2014, if he failed to comply with CLE reporting

requirements for the 2012-13 reporting period.              Attorney Krogman

failed to comply with the CLE reporting requirements and his

license to practice law in Wisconsin was suspended on June 2,

2014.    Attorney Krogman failed to send written notice of his

suspension, by certified mail, to any of his clients in pending

matters.     He also failed to timely send written notice of his

suspension and inability to act as an attorney to any opposing

counsel or courts in pending matters.

       ¶18   The OLR's complaint alleged the following counts of

misconduct related to Attorney Krogman's June 2, 2014 license

suspension:

            [Count 15] By failing to advise his clients with
       hearings scheduled for after June 2, 2014, that he
       could not appear with them or on their behalf, and
       that they should be prepared to represent themselves
       or seek alternative legal representation, Krogman
       violated SCR 20:1.16(d).

            [Count 16] By failing to provide written notice
       to all of his clients with pending matters that his
       license to practice law had been suspended on June 2,


                                       11
                                                 No.   2015AP1422-D




    2014,   and  that   they  should   seek  legal   advice
    elsewhere, Krogman violated SCR 22.26(1)(a) and (b).9

         [Count 17]     By failing to promptly provide
    written notice to all opposing counsel and courts in
    which he was representing clients in pending matters
    that his license to practice law had been suspended on
    June 2, 2014, Krogman violated SCR 22.26(1)(c).10

         [Count 18]   By practicing law in Wisconsin at a
    time when his license to practice law was suspended,
    Krogman violated SCR 22.26(2).11

    9
       SCR 22.26(1)(a) and (b) provide that, on or before the
effective date of license suspension or revocation, an attorney
whose license is suspended or revoked shall "[n]otify by
certified mail all clients being represented in pending matters
of the suspension or revocation and of the attorney's consequent
inability to act as an attorney following the effective date of
the suspension or revocation," and shall "[a]dvise the clients
to seek legal advice of their choice elsewhere."
    10
       SCR 22.26(1)(c) provides that, on or before the effective
date of license suspension or revocation, an attorney whose
license is suspended or revoked shall:

         Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation. The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.
    11
         SCR 22.26(2) provides:

         An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
                                                    (continued)
                              12
                                                                             No.   2015AP1422-D




       Misconduct Related to Failure to Hold Funds in Trust and

Conversion (Counts 19-22)

       ¶19     Between October 31, 2013, and July 10, 2014, Attorney

Krogman      improperly      took   over      $2,500          from    his    clients'     trust

accounts,      funds    to    which     he    was       not    entitled,       including      by

paying bank fees with client funds.                       He began accepting credit

card    payments       for    legal     fees       in    November           2012   but    never

established a separate trust account for receiving legal fees

and    costs    by   credit     card,        debit      card,        or   other    electronic

deposit.       Attorney Krogman failed to keep transaction registers

required by the Rules of Professional Conduct, failed to keep

individual      client       ledgers,    failed          to     keep      required       deposit

records, failed to complete the memo line on checks, and failed

to prepare regular and periodic reconciliation reports.                                     The

OLR's complaint alleged the following counts of misconduct:

            [Count 19]    By converting to his personal use
       $2,137.50 of client funds held in trust on February 6,
       2014, Krogman violated SCR 20:8.4(c).12

            [Count 20] By failing to hold funds [of] clients
       in trust, separate from his own property, including
       converting to his personal use $2,137.50 of client

       paralegal personnel, except that the attorney may
       engage in law related work in this state for a
       commercial employer itself not engaged in the practice
       of law.
       12
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                              13
                                                No.     2015AP1422-D




    funds held in trust on February     6,   2014,    Krogman
    violated SCR 20:1.15(b)(1).13

         [Count 21]     By depositing $6,463.52 into his
    Trust Account via 12 credit card deposits between
    September 5, 2013, and December 4, 2014, Krogman
    violated SCR 20:1.15(e)(4)e.14

         [Count 22]     By failing to comply with      trust
    account record-keeping requirements as follows:

         (a) By failing from January 1, 2014, through
    July 22, 2014, to keep a transaction register that
    contained a chronological record of all account
    transactions and included the date, source and amount
    of   all   deposits,   the    check   number  of   all
    disbursements, the identity of the client for whom
    funds were deposited or disbursed, the date and amount
    of every deduction of whatever nature, and the balance
    in the account after each transaction;

         (b) by failing to record each receipt and
    disbursement of client funds for his IOLTA checking
    account in individual client ledgers;

         (c) by failing to identify the client or client
    matter associated with each deposit item on 26 of 28
    deposit   slips  between   September  5,  2013,  and

    13
         SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation. All funds of clients
    and 3rd parties paid to a lawyer or law firm in
    connection with a representation shall be deposited in
    one or more identifiable trust accounts.
    14
       SCR 20:1.15(e)(4)e. provides that "[a] lawyer shall not
authorize transactions by way of credit card to or from a trust
account. However, earned fees may be deposited by way of credit
card to a lawyer's business account."


                                 14
                                                 No.    2015AP1422-D




December 4, 2014, and by failing to identify the name
of the account on 22 of those 28 deposit slips;

     (d) by leaving the memo line blank on 28 of 34
checks written on his Trust Account during the same
period;

     (e) by failing to prepare any Trust Account
reconciliation report for at least eight months from
October 2013 through June 2014,

       Krogman violated SCR 20:1.15(f)(1).15

15
     SCR 20:1.15(f)(1) provides:

     Complete records of a trust account that is a
draft account shall include a transaction register;
individual client ledgers for IOLTA accounts and other
pooled trust accounts; a ledger for account fees and
charges, if law firm funds are held in the account
pursuant to sub. (b)(3); deposit records; disbursement
records;   monthly   statements;   and   reconciliation
reports, subject to all of the following:

     a. Transaction register. The transaction register
shall contain a chronological record of all account
transactions, and shall include all of the following:

       1. the date, source, and amount of all deposits;

     2. the date, check or transaction number, payee
and amount of all disbursements, whether by check,
wire transfer, or other means;

     3. the date and amount of every other deposit or
deduction of whatever nature;

     4. the identity of the client for whom funds were
deposited or disbursed; and

     5. the      balance   in   the   account   after    each
transaction.

     b. Individual client ledgers. A subsidiary ledger
shall be maintained for each client or 3rd party for
                                                (continued)
                          15
                                            No.    2015AP1422-D




whom the lawyer receives trust funds that are
deposited in an IOLTA account or any other pooled
trust account. The lawyer shall record each receipt
and disbursement of a client's or 3rd party's funds
and the balance following each transaction. A lawyer
shall not disburse funds from an IOLTA account or any
pooled trust account that would create a negative
balance with respect to any individual client or
matter.

     c. Ledger for account fees and charges. A
subsidiary ledger shall be maintained for funds of the
lawyer deposited in the trust account to accommodate
monthly service charges. Each deposit and expenditure
of the lawyer's funds in the account and the balance
following each transaction shall be identified in the
ledger.

      d. Deposit records. Deposit slips shall identify
the name of the lawyer or law firm, and the name of
the account. The deposit slip shall identify the
amount of each deposit item, the client or matter
associated with each deposit item, and the date of the
deposit. The lawyer shall maintain a copy or duplicate
of each deposit slip. All deposits shall be made
intact. No cash, or other form of disbursement, shall
be deducted from a deposit. Deposits of wired funds
shall    be  documented   in  the   account's  monthly
statement.

    e. Disbursement records.

     1. Checks. Checks shall be pre-printed and
prenumbered. The name and address of the lawyer or law
firm, and the name of the account shall be printed in
the upper left corner of the check. Trust account
checks shall include the words "Client Account," or
"Trust Account," or words of similar import in the
account name. Each check disbursed from the trust
account shall identify the client matter and the
reason for the disbursement on the memo line.

                                                  (continued)
                          16
                                             No.    2015AP1422-D




     2. Canceled checks. Canceled checks shall be
obtained from the financial institution. Imaged checks
may be substituted for canceled checks.

     3.   Imaged  checks.   Imaged   checks   shall  be
acceptable if they provide both the front and reverse
of the check and comply with the requirements of this
paragraph. The information contained on the reverse
side   of   the  imaged   checks   shall   include  any
endorsement signatures or stamps, account numbers, and
transaction dates that appear on the original. Imaged
checks shall be of sufficient size to be readable
without magnification and as close as possible to the
size of the original check.

     4. Wire transfers. Wire transfers shall be
documented by a written withdrawal authorization or
other documentation, such as a monthly statement of
the account that indicates the date of the transfer,
the payee, and the amount.

     f. Monthly statement. The monthly statement
provided to the lawyer or law firm by the financial
institution shall identify the name and address of the
lawyer or law firm and the name of the account.

     g.    Reconciliation   reports.   For each  trust
account, the lawyer shall prepare and retain a printed
reconciliation report on a regular and periodic basis
not   less   frequently   than   every  30 days.  Each
reconciliation report shall show all of the following
balances and verify that they are identical:

     1. the balance that appears in the transaction
register as of the reporting date;

     2. the total of all subsidiary ledger balances
for IOLTA accounts and other pooled trust accounts,
determined by listing and totaling the balances in the
individual client ledgers and the ledger for account
fees and charges, as of the reporting date; and

                                                   (continued)
                          17
                                                           No.     2015AP1422-D




    ¶20      In the stipulation, Attorney Krogman agrees that it

would   be   appropriate   for   this    court   to   impose   a   four-month

suspension of his license to practice law in Wisconsin.                     He

further agrees that it would be appropriate for this court to

impose the following conditions upon the reinstatement of his

license to practice law in Wisconsin:

            Within 60 days of the Court's final order,
             Attorney Krogman must provide to OLR signed
             medical releases of confidentiality for each
             treatment provider who has provided or is
             providing alcohol-related or substance abuse-
             related treatment, assessment or services to
             Attorney Krogman during the past five years, so
             that OLR and each provider can share pertinent
             information related to Attorney Krogman, such
             releases to remain in effect for two years from
             the date Attorney Krogman signs the releases.

            Within 60 days of the Court's final order,
             Attorney Krogman must, at his own expense,
             participate in an alcohol and other drug abuse
             (AODA) and mental health assessment by a person
             of OLR's choosing, which shall make specific
             written recommendations, if appropriate, for
             Attorney Krogman's treatment or maintenance. The
             assessment must be provided to OLR.

            Attorney Krogman must submit to monitoring within
             30 days of the date of the assessment, as
             directed by OLR; and for a period of two years
             beginning on the date of his entry into a

         3. the adjusted balance, determined by adding
    outstanding deposits and other credits to the balance
    in the financial institution's monthly statement and
    subtracting outstanding checks and other deductions
    from the balance in the monthly statement.


                                    18
                                                                       No.        2015AP1422-D




               monitoring   program   must   comply   with   all
               monitoring     requirements,    including     all
               requirements determined to be appropriate by the
               Wisconsin Lawyers' Assistance Program (WisLAP) or
               OLR's designated monitor.

              Attorney   Krogman   must   refrain   from   the
               consumption of alcohol and any mood-altering
               drugs without a valid prescription while subject
               to monitoring[.]
      ¶21      Having        considered       this   matter,     we      approve           the

stipulation and adopt the stipulated facts and legal conclusions

of professional misconduct.                 From our independent review of the

matter,       we    agree     that    a    four-month     suspension         of     Attorney

Krogman's license to practice law in Wisconsin is an appropriate

sanction.          We note that the OLR's memorandum in support of the

stipulation identifies a number of aggravating and mitigating

factors.       With respect to aggravating factors, the OLR points

out   that     Attorney       Krogman      engaged   in   dishonest      conduct          with

selfish motives, that he committed similar misconduct in several

different matters, and that he failed to cooperate in several

matters.           As mitigating factors, the OLR director found that

Attorney Krogman had no prior disciplinary record.                           In addition,

Attorney Krogman's misconduct occurred during a period of time

immediately          prior    to     checking      himself   into      an      in-patient

facility for treatment of alcohol abuse and depression, or in

the year after his in-patient treatment.                        The OLR says there

seems to be a potentially causal relationship between Attorney

Krogman's       alcohol       abuse       and/or   depression    and     some        of    the

                                              19
                                                                        No.   2015AP1422-D




misconduct outlined above; however, not all of the misconduct

can be causally linked to his mental health issues.                              The OLR

also points out that once he was served with the disciplinary

complaint, Attorney Krogman was fully cooperative, and he has

advised the OLR that he is no longer practicing law and is in

the process of closing down his law practice.

      ¶22   Although no two factual situations are precisely the

same, a four-month suspension is generally consistent with the

sanction    imposed        in   somewhat      similar   cases,      including        In   re

Disciplinary Proceedings Against Smead, 2010 WI 4, 322 Wis. 2d

100, 777 N.W.2d 644 (attorney's license suspended for 120 days

for 25 counts of misconduct); In re Disciplinary Proceedings

Against Tobin, 2007 WI 50, 300 Wis. 2d 250, 730 N.W.2d 896

(attorney's      license        suspended     for   four    months      for   misconduct

including       trust   account       violations,       conversions,          and     false

statements      to   the    OLR).        We   further      find    it   appropriate       to

impose    the    recommended        conditions      upon     the    reinstatement         of

Attorney Krogman's license to practice law.                         Because Attorney

Krogman     entered         into     a     comprehensive          stipulation         under

SCR 22.12, thereby obviating the need for the appointment of a

referee and a full disciplinary proceeding, we do not impose any

costs in this matter.

      ¶23   IT IS ORDERED that the license of Zachary T. Krogman

to   practice     law   in      Wisconsin      is   suspended      for    four      months,

effective January 22, 2016.

                                              20
                                                                          No.     2015AP1422-D




    ¶24   IT    IS     FURTHER        ORDERED      that      the        reinstatement      of

Zachary T. Krogman's license to practice law in Wisconsin is

conditioned upon the following:

              Within 60 days of the date of this order, Attorney

               Krogman        shall       provide        the       Office        of    Lawyer

               Regulation        with          signed        medical          releases     of

               confidentiality for each treatment provider who is

               providing or has provided to Attorney Krogman within

               the     last    five       years        treatment,        assessment,       or

               services related to alcohol or substance abuse, such

               releases to remain in effect for two years from the

               date of signature.

              Within 60 days of the date of this order, Attorney

               Krogman shall, at his own expense, participate in an

               alcohol    and        other     drug     abuse      and     mental      health

               assessment       by    a   person        of   the    Office        of   Lawyer

               Regulation's          choosing;        the    assessment          shall   make

               specific       written      recommendations,              if     appropriate,

               for Attorney Krogman's treatment or maintenance and

               shall     be     provided          to     the       Office        of    Lawyer

               Regulation.

              Within     30    days      of      the    date      of     the     assessment

               specified above, Attorney Krogman shall submit to

               monitoring       as     directed         by   the    Office        of   Lawyer

               Regulation, and he shall comply with all monitoring

                                             21
                                                            No.    2015AP1422-D




               requirements,      including     all    requirements    deemed

               appropriate   by    the    Wisconsin    Lawyers'    Assistance

               Program or other monitor designated by the Office of

               Lawyer Regulation, for a period of two years from

               his entry into a monitoring program.

              Attorney Krogman shall refrain from the consumption

               of alcohol and any mood-altering drugs without a

               valid prescription while subject to monitoring.

    ¶25   IT IS FURTHER ORDERED that Zachary T. Krogman shall

comply with the provisions of SCR 22.26 concerning the duties of

an attorney whose license to practice law has been suspended.

    ¶26   IT    IS   FURTHER      ORDERED     that    compliance   with    all

conditions of this order is required for reinstatement.                    See

SCR 22.28(2).




                                     22
                                                                           No.   2015AP1422-D.ssa


      ¶27    SHIRLEY S. ABRAHAMSON, J.                    (dissenting).                I write in

dissent     in   several     attorney         discipline            cases    because       I   have

concerns about the discipline imposed.

      ¶28    In the instant case, upon stipulation admitting the

factual allegations, the court orders a four-month suspension of

Attorney Krogman's          license and conditions upon reinstatement.

The   complaint         alleged    22    counts          of    professional            misconduct

involving        four     clients,        misconduct               relating           to   license

suspension,      and     misconduct       relating            to    trust    accounts.          The

four-month suspension seems too light.

      ¶29    I   write     in     dissent      because         I    also     have      difficulty

reconciling      the     significantly         different            levels       of    discipline

imposed in the following four cases.

      •      OLR v. Crandall, 2015 WI 111, ___ Wis. 2d ___, ___

             N.W.2d ___:           Attorney Crandall has been disciplined

             four times previously:                     a three-month suspension, a

             public      reprimand,       a    30-day         suspension,         and      a   five-

             month      suspension.            This      court       now     imposes       another
             public reprimand in his fifth brush with the OLR.                                  The

             sanction is too light.                     The principle of progressive

             discipline should have been applied.                           It was not.

      •      OLR    v.    Boyle,        2015       WI    110,       ___     Wis. 2d ___,        ___

             N.W.2d ___:          Boyle committed six offenses, including

             two trust account violations.                         The court imposes a 60-

             day suspension plus conditions.                           Boyle had received

             three private reprimands between 2002 and 2012.                                    How



                                               1
                                                                  No.    2015AP1422-D.ssa


          can this level of discipline be justified in light of

          OLR v. Crandall and OLR v. Sayaovong (see below)?

    •     OLR    v.     Aleman,    2015       WI    112,   ___     Wis. 2d ___,        ___

          N.W.2d ___:        Illinois imposed a                two-year suspension

          for two counts of misconduct stemming from co-founding

          and    working    with     a    national         debt    settlement        firm.

          Upon       stipulation    of    the       parties,      this    court    orders

          reciprocal       discipline          in    Wisconsin.           The   two-year

          suspension seems too harsh compared to the discipline

          imposed in other cases.

    •     OLR v. Sayaovong, 2015 WI 100, 365 Wis. 2d 200, 871

          N.W.2d 217:       This per curiam was released November 18,

          2015, imposing suspension for a period of six months.

          Attorney Sayaovong defaulted in the discipline case.

          The complaint alleged six counts of misconduct, four

          counts involving two clients and two counts involving

          another       client.          In    2014    Attorney          Sayaovong     was

          publicly reprimanded for misconduct in two separate
          client matters.          See OLR v. Sayaovong, 2014 WI 94, 357

          Wis. 2d 312, 850 N.W.2d 940.                  The discipline does not

          seem consistent with the discipline imposed in other

          cases.

    ¶30   For the reasons set forth, I write about each of these

cases.

    ¶31   I     am    authorized    to        state    that    Justice       ANN     WALSH

BRADLEY joins this opinion.



                                          2
    No.   2015AP1422-D.ssa




1